COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-126-CV
 
MARCUS
J. KIRBY AND ANTOINETTE                                   APPELLANTS
BACKHAUS D/B/A MARCUS
& COMPANY
 
                                                   V.
 
RON
RITTENHOUSE D/B/A AMERIFLEET                                     APPELLEE
                                                                                                        
                                               ----------
             FROM
THE 89TH DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AMotion
For Dismissal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.
 




DELIVERED:  May 3, 2007




[1]See Tex. R. App. P. 47.4.